
	
		II
		110th CONGRESS
		1st Session
		S. 1561
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, with
		  respect to exceptions to discharge in bankruptcy for certain qualified
		  educational loans.
	
	
		1.Discharge in bankruptcy for certain
			 educational loansSection
			 523(a)(8) of title 11, United States Code, is amended by striking
			 dependents, for and all that follows through subparagraph (B)
			 and inserting dependents, for an educational benefit overpayment or loan
			 made, insured, or guaranteed by a governmental unit, or an obligation to repay
			 funds received from a governmental unit as an educational benefit, scholarship,
			 or stipend..
		
